Felton, J.,
dissenting. I am of the opinion that the alleged new contract was by necessary implication a mutual rescission of the first, for the reason that a vendor cannot sell the same goods to a purchaser a second time by a conditional-sale contract without reacquiring the absolute title thereto. A mutual agreement to rescind may be implied. 17 C.J.S. 880, § 388. A reasonable intendment under the second contract must be attributed to the parties, and unless we attribute to them the intention of rescinding the first contract and substituting a new one on the same kind of consideration involved in the first, we attribute to them the intention of doing an impossible thing. Even if there was no mutual rescission of the first contract, the second contract superseded the first completely because there was new consideration in the payment of $2.98 additional down payment and a promise to pay $3.24 additional carrying charges and an extension of time to the purchaser. If the second contract was as a matter of fact accepted by the seller, it simply could not proceed with its foreclosure when it had by a valid contract annihilated the contract which it had foreclosed.